                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 TRACEY JAMES                                                                         PLAINTIFF

 V.                                                      CAUSE NO. 3:18-CV-678-CWR-FKB

 ANTARCTIC MECHANICAL SERVICES, INC., et al.                                      DEFENDANTS

                                             ORDER

       Before the Court is Defendant AMS Mechanical Holdings, Inc.’s (AMH) unopposed

Motion for Summary Judgment. AMH seeks summary judgment in its favor on all of Plaintiff

Tracey James’ claims against it. In support of its motion, AMH argues that it was not

incorporated or otherwise in existence at the time of the accident at issue in this matter and,

accordingly, that it did not employ Defendant Phillip Bertellotti who has admitted committing

simple negligence in causing the accident.

       Having considered AMH’s Motion, applicable law, and being otherwise fully advised in

the premises, the Court concludes that there is no genuine issue of material fact as to any of

James’ claims or allegations against AMH, and AMH is entitled to summary judgment as a

matter of law. Fed. R. Civ. P. 56.

       Accordingly, AMH’s Motion for Summary Judgment is GRANTED. James’ claims

against AMH are DISMISSED WITH PREJUDICE.

       SO ORDERED, this the 12th day of December, 2019.


                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE
